Order entered July 12, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00283-CV

                IN THE ESTATE OF LOLA CHENOWITH, DECEASED

                         On Appeal from the Probate Court No. 2
                                 Dallas County, Texas
                          Trial Court Cause No. Pr-12-00202-2

                                         ORDER
       The Court has before it appellant’s July 10, 2013 second motion to extend time to file

appellant’s brief, which is unopposed. The Court GRANTS the motion and ORDERS appellant

to file her brief by July 25, 2013. No further extensions will be granted absent a showing of

exceptional circumstances.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE